Citation Nr: 1411178	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-49 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that the Veteran's appeal had originally included the issue of entitlement to service connection for residuals of a right ankle sprain.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the November 2010 statement of the case.  In fact, the Veteran only discussed the issues of entitlement to service connection for bilateral hearing loss and tinnitus in his December 2010 VA Form 9.  See 38 C.F.R. § 20.202. Accordingly, the issue of entitlement to service connection for residuals of a right ankle sprain no longer remains in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran's claims were previously before the Board and remanded in April 2013.  As will be discussed in greater detail below, the Board finds that all necessary and directed development has been conducted, and the claims are properly before the Board at this time for adjudication.

While the Veteran was previously represented by Disabled American Veterans, he submitted documentation to appoint Missouri Veterans Commission as his representative in March 2012, and the Board recognizes this change in representation.

The Board notes that recent correspondence from VA, including a July 2013 supplemental statement of the case, has been returned as undeliverable from the Veteran.  However, the Veteran has provided no information to VA regarding a change of address.  In addition, the Veteran is not in receipt of any VA benefits that are being directly deposited.  Therefore, VA is unable to contact his bank to request this information.  It is the Veteran's responsibility to provide this change of information to VA, which he has not.  Therefore, the Board may proceed with this appeal, since there is no action that could be taken by the RO to obtain a correct address for the Veteran.



FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service and has not been shown to be related to service, nor was an organic disease of the nervous system manifest within one year of separation from active service.

2.  Tinnitus did not manifest during service and has not been shown to be causally related to the Veteran's service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the duty to notify, the Veteran was sent a letter in March 2010, prior to the initial adjudication of the claims, that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  This letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records have been associated with the claims file.  In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file.  This includes the Veteran's Social Security Administration records and all VA treatment records identified by the Veteran.  He has not identified any relevant private treatment records.

In November 2012, the Veteran was afforded a VA examination regarding the claims on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A supplemental VA opinion was obtained in June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more detail below, the Board finds that the November 2012 VA examination and opinion, along with the June 2013 supplemental opinion, are adequate, as they are predicated on a review of the claims file, the pertinent and credible evidence of record, and current audiometric findings.  In addition, the examiner that conducted the examination in November 2012 and provided the opinions dated in November 2012 and June 2013 provided a thorough rationale for the conclusions reached that was based upon the credible evidence of record. 

In addition, the Board finds that there has been compliance with directives outlined in the April 2013 Board remand.  The Veteran's Social Security Administration and VA outpatient records were obtained and associated with the claims file.  In addition, a supplemental opinion regarding the Veteran's claims was obtained in June 2013 that complied with all of the requirements noted in the Board's remand.  Therefore, the Board finds that there has been compliance with these directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus, as he believes that he developed these disorders due to noise exposure during his service. 

At the outset, the Board notes that the Veteran has not alleged that either of his disabilities was incurred during combat service.  Therefore, the provisions of 38 U.S.C.A. § 1154 are not for application.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the November 2012 VA examination show that the Veteran has hearing loss that meets these criteria.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.

The Veteran's service records show that he denied a history of hearing loss when he was examined prior to induction in October 1971.  On examination, his ears were normal and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
N/A
30
LEFT
10
15
15
N/A
20

The Veteran was examined prior to separation in May 1974.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
10
15
LEFT
10
10
10
15
15

At that time, the Veteran denied any medical history of ear trouble or hearing loss.

The Veteran's separation document (DD Form 214) shows that his service specialty was field workman.  He received marksman, sharpshooter, and hand grenade badges.

In his February 2010 original claim, the Veteran reported that he had chronic ringing and buzzing in his ears since discharge.  He noted that was in an artillery unit and was constantly exposed to acoustic trauma of the firing of large guns.  In addition, he stated that he had to run communication lines from the Tactical Operations Center to different guns that were lined up for practice firing and qualifying.  He reported that both hearing loss and tinnitus began in 1973.

In a March 2010 VA outpatient treatment record, the Veteran reported difficulty hearing since 1972 to 1974 and indicated that it had increased in severity since then.  He also had significant tinnitus since that time.  He denied any previous treatment or use of hearing aids.  He stated that he had no hearing protection in service.  His occupation was as a laborer, which involved no noise exposure, but reported some recreational noise exposure.  

In a June 2010 written statement, the Veteran indicated that his wireman maintenance duties included stretching and testing wired communications devices, which emitted high-pitched tones when activated to attract the attention of the communication operator.  This caused ringing and buzzing in his ears that never went away.

In a December 2010 written statement, the Veteran indicated that he was attached to an artillery unit.  He also stated that he was told at separation that, if he had any complaints, he would be held afterwards for weeks or months.  He denied any complaints because he wanted to go home.

In November 2012, the Veteran underwent a VA examination.  He reported that he worked in construction for twenty years and in a machine shop for two years.  He also had recreational noise exposure to lawn mowers, power tools, chainsaws, and hunting.  Following examination, the examiner opined that hearing loss was not related to service.  The examiner pointed out that, comparing the audiological tests at entrance and exit, there was improvement at 4000 Hertz.  Otherwise, there was no significant shift in the Veteran's hearing.  The examination opined that any rationale that the outer hair cell damage in the cochlea occurred prior to an individual showing threshold shift would be resorting to speculation.  The examiner then stated that hearing loss existed prior to service and was aggravated in the right ear, but not in the left ear.  The examiner noted that there was mild hearing loss in the right ear at 4000 Hertz, but that it was within normal limits in the left ear.  Regarding tinnitus, the examiner noted that the Veteran could not give a date of the onset of his symptoms.  He opined that tinnitus was less likely than not related to service.  The hearing loss and tinnitus were both related to the same etiology, which was other than service.

In a December 2012 written statement, the examiner indicated that he had mistakenly indicated that there was aggravation in the right ear.  Instead, it was correct to say that the hearing had actually improved.

In a June 2013 addendum, the examiner that conducted the November 2012 examination opined again that hearing loss was not related to service.  He noted that hearing was normal at entry and separation with no shift.  He did not doubt the Veteran's report of noise exposure in service, but noise exposure did not always result in hearing loss.  He noted that some people are more susceptible to hearing loss than others.  Furthermore, hearing loss due to noise exposure is a real-time event and happened at the time of the noise exposure.

First, addressing the matter of an in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  He reports that his service duties required him to be exposed to artillery and communications noises and has stated that he did not use ear protection.  His separation document shows that he was a field workman in service, and he received badges consistent with being a sharpshooter and handing hand grenades.  As such, the Veteran's service is consistent with the noise exposure that he has described, and the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

Further, although the competent evidence does not reflect the presence of hearing loss in either ear to an extent recognized as a disability during the Veteran's service, the absence of evidence of such hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Likewise, as noted above, service connection may be granted for tinnitus (or other disability) diagnosed post-service upon a showing of a nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for sensorineural hearing loss.  The Board notes that the October 1971 pre-induction examination shows that an audiological test result of 30 decibels was noted at 4000 Hertz in the right ear.  While this could constitute a notation of sensorineural hearing loss in service, the Board finds that it is actually dated prior to when the Veteran began his service in June 1972.  Furthermore, the separation examination dated in May 1974 shows that a result of only 15 decibels was noted at 4000 Hertz in the right ear.  Therefore, even if the Board did conclude that sensorineural hearing loss was "noted" in October 1971, the evidence shows that it has not existed since that time because testing at that level and all other levels in May 1974 showed that hearing was normal in the right and left ears.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Therefore, while the currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), the one notation suggesting the presence of hearing loss is dated in October 1971, prior to entry into service, and the separation examination dated in May 1974 shows that continuity of hearing loss was not present.  Even if the Board took into account the Veteran's reports of continuity, it is clear from the record that he dates the onset of his hearing loss to his exposure to noise during service, which did not begin until July 1972.  Therefore, his complaints of continuity of symptomatology, even if they are credible, do not provide a link between the notation of hearing loss in October 1971 and his present diagnosis of sensorineural hearing loss.

Furthermore, while the Veteran alleges that his hearing loss has been present since service, and he is certainly competent to do so, the Board finds that these statements are not credible.  When the Veteran was examined for separation in May 1974, he specifically denied any history of hearing loss.  This is a signed, sworn document completed by the Veteran at the time he left service affirmatively stating that he did not have the disability.  The Board finds that it is highly probative evidence with regard to whether he experienced hearing loss at that time.  The Board acknowledges that the Veteran asserted that he lied on this form in order to separate from service and not be delayed.  However, this calls into question all of the Veteran's statements regarding his history of symptomatology because he has admitted to previously misrepresenting his state of health in May 1974.  Therefore, the Board is unable to conclude that his more recent statements are credible in light of the contradictory statements contained in the May 1974 report of medical history and the Veteran's acknowledgement that he misrepresented facts when reporting his medical history.  There is no other evidence of record suggesting continuity of symptomatology since separation from service.  Therefore, the Board finds that such continuity is not shown by any of the competent and credible evidence of record.

Moreover, a diagnosis of sensorineural hearing loss is first shown in March 2010, which is more than one year following the Veteran's separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there are three opinions of record that address whether the Veteran's hearing loss and tinnitus are related to his service.  The relevant opinions are those of the Veteran and the examiner that provided the November 2012 and June 2013 opinions.  For the reasons stated below, the Board finds that the opinions of the VA examiner, when taken together, are more probative than the Veteran's lay assertions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In many instances, laypersons are competent to provide opinions regarding etiology or diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, these opinions must still be weighed against the other competent evidence of record.  In comparing the opinions of the Veteran and the VA examiner, the Board finds that the opinions of the VA examiner are more probative.  The VA examiner is an audiologist who has specialized training, education, and knowledge regarding the issues on appeal that the Veteran is not shown to have.  The examiner has also provided a thorough rationale for his conclusions.  Therefore, the examiner's opinion is more probative than the Veteran's opinion.  

The VA examiner concluded that hearing loss was not related to service.  The examiner provided rationales that included accurate reference to the evidence of record and considered more than just the finding that hearing loss was normal upon separation.  The examiner explained that there was no shift in the Veteran's hearing from October 1971 to May 1974 and also explained that, while he did not doubt the Veteran's report of noise exposure in service, some people did not experience hearing loss just because they were exposed to loud noise.  Therefore, the examiner also correctly concluded that the Veteran's report of noise exposure was credible, as the Board has also found.  He further explained how hearing loss due to noise exposure generally presents (real-time event that happens at the time of the exposure).  These opinions, taken together, are competent, credible, well-reasoned, and based upon examination of the Veteran and an accurate review of the record.

There is some inconsistency as to whether the Veteran had hearing loss of the right ear that existed prior to service.  In the November 2012 VA examination report, the examiner noted that he did and that it was aggravated therein; however, this statement was later corrected in a December 2012 communication from the examiner noting that the hearing loss actually improved during service.  In the June 2013 opinion, as was directed by the Board, the examiner also provided an opinion based on the assumption that hearing loss did not exist prior to service.

In this case, because there are opinions from the VA examiner saying both that it existed and did not exist prior to service, the Board will conclude in favor of the Veteran that hearing loss did not pre-exist service.  Nevertheless, even if hearing loss had existed prior to service, the VA examiner opined and the evidence of record shows that it underwent no increase during service and, in fact, improved during the Veteran's time in the military.  Therefore, even if there was a pre-existing disability, there was no increase in severity during service and service connection on an aggravation basis would not be warranted.  38 C.F.R. § 3.306.

Regarding tinnitus, the VA examiner opined that it was related to and stemmed from the same etiology as the Veteran's hearing loss.  Because the hearing loss was determined to be due to an etiology other than service, the tinnitus was likewise found to be due to a cause other than service.  The conclusion is the same as was provided regarding hearing loss.  As was explained in greater detail above, the opinion of the VA examiner, who is an expert, is more probative than the Veteran's conclusions regarding the cause of his tinnitus.  Furthermore, the Board finds, for the same reasons as stated above, that the Veteran's more recent statements that his tinnitus began during service and had been present since then are not credible in light of his denial of the presence of symptoms in May 1974 upon separation from service and his statement that he misrepresented himself on his report of medical history completed in May 1974.  Therefore, the Board finds that the evidence against a finding that tinnitus is due to service outweighs the evidence in favor of it.  While the examiner opined that tinnitus was related to hearing loss because service connection for that disability is not warranted, this theory of entitlement is not available to the Veteran.  38 C.F.R. § 3.310.

The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  The VA examiner has provided a valid analysis for the conclusion and opinions given that are consistent with the record.  These opinions, for all the reasons stated above, are the most probative of record.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his active or reserve service, to include any noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


